Mr. JUSTICE DIXON delivered the opinion of the court: The defendant James Riggs appeals from the judgment of the Circuit Court of Will County denying, without an evidentiary hearing, his petition for relief under the Post-Conviction Hearing Act. The record shows that defendant filed a post-conviction petition pro se. Counsel was appointed who, though given time to file any amendments desired, elected to stand on tire original petition. The only issue raised by defendant on this appeal relates to the absence from the record of a certificate of counsel as required by Supreme Court Rule 651(c). (Ill. Rev. Stat. 1969, ch. 110A, sec. 651(c); See also People v. Lampson (8 Ill.App.3d 544).) The merits of the petition are not at issue on this appeal. During the appeal the People moved for leave to file in this court an appropriate certificate of appointed counsel pursuant to the procedure suggested by the Supreme Court in People v. Harris, 50 Ill.2d 31. We allowed the motion and having examined the verified certificate of counsel find that there was compliance with Rule 651(c). The judgment will therefore be affirmed. Judgment affirmed. ALLOY, P. J., and SCOTT, J., concur.